 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   MICHAEL A LINEAR,
                                                              Case No. C19-5665 RBL-TLF
 7                              Plaintiff,
            v.                                                REPORT AND
 8                                                            RECOMMENDATION
     STEPHEN SINCLAIR, D HOLLIBAUGH,
 9   PERCIFIELD, DEBORAH J WOFFORD,                           Noted for September 6, 2019

10                              Defendants.

11

12          This matter comes before the Court on plaintiff’s filing of a Motion to Withdraw

13   Proposed 1983 Prisoner Civil Rights Complaint. (Dkt. 3.)

14          Plaintiff filed the Proposed 1983 Prisoner Civil Rights Complaint without paying a filing

15   fee or submitting an application to proceed In Forma Pauperis on July 22, 2019 (Dkt. 1.) On

16   July 23, 2019 the Clerk of the Court informed plaintiff that he must either pay the full filing fee

17   or submit an application to proceed In Forma Pauperis before the action would proceed. (Dkt.

18   2.) Plaintiff has not submitted the filing fee or an application to proceed In Forma Pauperis. No

19   summons has been issued in this action, and the defendants have not been served with a

20   complaint and summons.

21          On July 29, 2019 plaintiff filed a Motion to Withdraw the Proposed 1983 Prisoner Civil

22   Rights Complaint. (Dkt. 3.) Plaintiff has informed the Court that he unintentionally filed the

23   complaint in the wrong court and therefore seeks to withdraw the instant action. (Dkt. 3.) The

24

25

26   REPORT AND RECOMMENDATION - 1
 1   undersigned interprets this Motion to Withdraw as requesting that plaintiff’s action be

 2   voluntarily dismissed.

 3          Pursuant to Federal Rule of Civil Procedure 41(a)(1) a plaintiff may voluntarily dismiss

 4   an action without prejudice by filing a notice of dismissal before the defendant serves an answer

 5   or motion for summary judgment. However, if the plaintiff has previously dismissed any federal

 6   or state court action based on or including the same claim, the notice of dismissal operates as an

 7   adjudication on the merits. Fed. R. Civ. P. 41(a)(1)(B). In the present action, no defendant has

 8   been served nor filed a notice of appearance. Accordingly, no responsive documents to

 9   plaintiff’s complaint have been filed. Further, the undersigned is not aware of any previous

10   actions based on the same claim that plaintiff has voluntarily dismissed. Therefore, plaintiff may

11   voluntarily dismiss this action without prejudice. The undersigned recommends that the Court

12   grant plaintiff’s motion (Dkt. 3) and dismiss the action without prejudice.

13          The parties have fourteen (14) days from service of this Report and Recommendation to

14   file written objections thereto. 28 U.S.C. § 636(b)(1); Federal Rule of Civil Procedure (FRCP)

15   72(b); see also FRC P 6. Failure to file objections will result in a waiver of those objections for

16   purposes of appeal. Thomas v. Arn, 474 U.S. 140 (1985). Accommodating the time limit imposed

17   by Fed. R. Civ. P. 72(b), the Clerk is directed set this matter for consideration on September 6,

18   2019, as noted in the caption.

19          Dated this 23rd day of August, 2019.

20

21

22                                                         A
                                                           Theresa L. Fricke
23                                                         United States Magistrate Judge

24

25

26   REPORT AND RECOMMENDATION - 2
